Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed 03/15/2022 for Application No. 17/069,444.  By the amendment, claims 1-7, 9 and 12-24 are pending with claims 1, 9, 12, 16, 18-20 and 23 being amended and claims 8 and 10-11 being canceled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 12, 15-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (cited in the prior Office action).
Regarding claim 1, Fox discloses a torque transfer device (see at least Figs 1-3), comprising: 
a plurality of planet assemblies (8, 10), each planet including a respective first set of planetary gears (8, 10) comprising 
plural planetary gears (i.e., planet gears 8 or 10) connected to rotate together and 
wherein the plural planetary gears of the first set of planetary gears (8, 10) each have an equal number of gear teeth (col. 2, line 46 – col. 3, line 15; and claim 7, i.e., the planet pinions 8 and 10 are equal), and 
a respective second set of planetary gears (8, 10) corresponding to and arranged axially symmetrically with respect to the first set of planetary gears (8, 10) such that the first set of planetary gears and the second set of planetary gears (8, 10) are connected to rotate together (Figures 1 and 2; col. 2, line 46-col. 3, line 15, i.e., the planet pinions 8 and 10 are equal); 
at least one sun gear (2), the plurality of planet assemblies (8, 10) arranged for planetary rotation about the at least one sun gear (2); and 
at least one ring gear (4), the plurality of planet assemblies (8, 10) arranged for planetary rotation within the at least one ring gear (4); 
wherein a first output gear (i.e., one of gears 2, 4) of the at least one sun gear or the at least one ring gear (2, 4) is arranged to mesh with a respective planetary gear of each first set of planetary gears (8, 10), 
wherein a first reference gear (i.e., one of gears 2, 4) of the at least one sun gear (2) or the at least one ring gear (4) is arranged to mesh with a respective planetary gear of each first set of planetary gears (8, 10), and 
wherein a first input gear (i.e., one of gears 2, 4) of the at least one sun gear or the at least one ring gear (4) is arranged to mesh with a respective planetary gear (8 or 10) of each first set of planetary gears (8, 10).

Regarding claim 2, Fox discloses the torque transfer device as defined in claim 1, 
wherein the first output gear is provided as a first sun gear of the at least one sun gear (i.e., one of sun gears 2), 
wherein the first reference gear is provided as a second sun gear of the at least one sun gear (i.e., the other one of sun gears 2), and 
wherein the first input gear (i.e., one of gears 2, 4) is provided as a ring gear of the at least one ring gear (4).

Regarding claim 3, Fox discloses the torque transfer device as defined in claim 1, 
wherein the first output gear is provided as a first ring gear of the at least one ring gear (i.e., one of ring gears 4), 
wherein the first reference gear is provided as a second ring gear of the at least one ring gear (i.e., one of ring gears 4), and
wherein the first input gear (i.e., one of gears 2, 4) is provided as a sun gear of the at least one sun gear (2).

Regarding claim 4, Fox discloses the torque transfer device as defined in claim 1, wherein the first input gear (i.e., one of gears 2, 4) is provided as a first sun gear of the at least one sun gear (i.e., one of sun gears 2), 
wherein the first reference gear is provided as a second sun gear of the at least one sun gear (i.e., the other one of sun gears 2), and 
wherein the first output gear is provided as a ring gear of the at least one ring gear (4).

Regarding claim 5, Fox discloses the torque transfer device as defined in claim 1, 
wherein the first input gear (i.e., one of gears 2, 4) is provided as a first ring gear of the at least one ring gear (i.e., one of ring gears 4), 
wherein the first reference gear is provided as a second ring gear of the at least one ring gear (i.e., the other one of ring gears 2), and wherein the first output gear is provided as a sun gear of the at least one sun gear (4).

Regarding claim 6, Fox discloses the torque transfer device as defined in claim 1, 
wherein the first output gear is provided as a first sun gear of the at least one sun gear (i.e., one of sun gears 2), 
wherein the first input gear (i.e., one of gears 2, 4) is provided as a second sun gear of the at least one sun gear (i.e., the other one of sun gears 2), and 
wherein the first reference gear is provided as a ring gear of the at least one ring gear (4).

Regarding claim 7, Fox discloses the torque transfer device as defined in claim 1, 
wherein the first output gear is provided as a first ring gear of the at least one ring gear (i.e., one of ring gears 4), 
wherein the first input gear (i.e., one of gears 2, 4) is provided as a second ring gear of the at least one ring gear (i.e., the other one of ring gears 4), and 
wherein the first output gear is provided as a sun gear of the at least one sun gear (2).

Regarding claim 12, Fox discloses the torque transfer device as defined in claim 1, wherein a second output gear of the at least one sun gear (i.e., one of sun gears 2) or the at least one ring gear (i.e., one of ring gears 4) is arranged to mesh with a respective planetary gear of each second set of planetary gears (i.e., planet gears 8, 10), and 
wherein a second reference gear of the at least one sun gear (i.e., on of sun gears 2) or the at least one ring gear (i.e., one of ring gears 4) is arranged to mesh with a respective planetary gear of each second set of planetary gears (i.e., planet gears 8, 10).

Regarding claim 15, Fox discloses the torque transfer device as defined in claim 12, wherein the second output gear is the first output gear or the second reference gear is the first reference gear or both (i.e., one of gears 2, 4, 8, 10).

Regarding claim 16, Fox discloses the torque transfer device as defined in claim 1, wherein the second set of planetary gears of each planet assembly has a gear tooth profile axially symmetric with respect to a gear tooth profile of the corresponding first set of planetary gears (see Figures 1-3; col. 2, line 46 – col. 3, line 15; and claim 7).

Regarding claim 17, Fox discloses the torque transfer device as defined in claim 1, wherein the first set of planetary gears are mounted on double bearings (40) that are each adjustable by one or more bearing shims (i.e., rib rings 58) to adjust pre-load of the bearings (see at least col. 4, lines 4-17, i.e., the rib ring 58 facilitates assembly and adjustment of the bearings 40).

Regarding claim 18, Fox discloses the torque transfer device as defined in claim 1, wherein the plurality of planet assemblies number at least three (see Figure 1).  

Regarding claim 19, Fox discloses the torque transfer device as defined in claim 18, wherein the plurality of planet assemblies number from five to twenty (i.e., shown in an array of four of the half cut in the partially broken away and in section of Figure 3).

Regarding claim 22, Fox discloses the torque transfer device as defined in claim 1, wherein the first reference gear and the first output gear are connected via bearings (54), and wherein the bearings (54) are connected to at least one of the first reference gear and the first output gear via a shim (56).  

Regarding claim 23, Fox discloses the torque transfer device as defined in claim 1, wherein the first input gear (i.e., one of gears 2, 4) is supported by the planet assemblies (8, 10).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Ziegler (cited on the prior Office action and IDS filed 12/28/2020).
Regarding claim 9, Fox discloses the torque transfer device as defined in claim 1, but does not explicitly teach wherein the plural planetary gears each have a number of teeth on each part of different pitch diameter.
Ziegler discloses a substantial torque transfer device includes plural planetary gears each have a number of teeth on each part, and wherein each part has a different pitch diameter (see at least Figures 2-3 and col. 4, line 62 - col. 5, line 34).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for Fox to have plural planetary gears each have a number of teeth on each part of different pitch diameter as taught by Ziegler in order to have an exact meshing in totally insensitive to minor tooth and assembly defects, such that any edge-rolling is safely avoided. See Col. 4, line 62- Col. 5, line 34 and Figures 2-3.

Regarding claim 21, Fox discloses the torque transfer device as defined in claim 1, but does not disclose the sun or ring gear have one or both of a conical taper and a profile shift.  
Ziegler discloses a substantial torque transfer device includes the first set of planetary gears, the at least one sun gear and the at least one ring gear each have one or both of a conical taper and a profile shift (See at least Col. 4, line 62- Col. 5, line 34 and Figures 1-2).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the invention for Fox to have the at least one sun gear and the at least one ring gear each have one or both of a conical taper and a profile shift as taught by Ziegler in order to have an exact meshing in totally insensitive to minor tooth and assembly defects, such that any edge-rolling is safely avoided. See Col. 4, line 62- Col. 5, line 34 and Figures 2-3.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fox as applied to claim 1 above.
Fox discloses the torque transfer device as defined in claim 1, but does not explicitly teach wherein the at least one sun gear or the at least one ring gear is formed of a first material with a yield strength-to-stiffness ratio between 0.010 and 0.030.  
It would have been obvious to one having ordinary skilled in the art before the effective filing date of the invention for Fox to have the at least one sun gear or the at least one ring gear is formed of a first material with a yield strength-to-stiffness between 0.010 and 0.030, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also well known in the art that selecting a material that has sufficient strength, durability, flexibility, hardness and friction coefficient for the application and intended use of that material would also improve the service life of the components.


Response to Amendment
The amendment filed on 03/15/2022 has been entered. Applicant’s amendments and clarification regarding the term “planet(s)” being used in the claims, see the Interview Summary mailed 03/11/2022, have overcome the drawings objection and the rejection of claims 1-24 being rejected under 35 U.S.C §112(b) and claims 1-7, 11-13, 15-16 and 23-24 being rejected under 35 U.S.C §102(a)(1) by Brassitos and claims 1-7, 18, 22 and 23 by Bouwer indicated in the prior Office action. The objection and rejections of the claims have been withdrawn. 
 
Response to Arguments
Applicant’s arguments filed on 03/15/2022 with respect to claims 1-7, 11-12, 15-19 and 23 being rejected under 35 U.S.C §102 by Fox and claims 8-10 and 21 being rejected under 35 U.S.C §103 over Fox in view of Ziegler, claims 14 and 22 over Fox in view of Brassitos2 (Fig. 4A, 4B) and claim 20 over Fox have been considered but are not persuasive.
Before addressing the arguments, it is noted that during the interview on 03/11/2022, the applicant’s representative has clarified that the term “planet” (which was interpreted as “a planet gear member” in the prior Office action) is being referred to a set planet gears that are made up from each column of the planetary gears of the at least two planetary gear sets or also known as “planet assemblies” as currently amended.  See the interview 03/11/2022. In light of this clarification, the following reasons are applied.
Applicant’s argument on the lower portion of page 8 that Fox fails to teach “such a configuration facilitates manufacturing of the planet assemblies due in part to the use of equal numbers of gear teeth on each of the plural planetary gears within the first set of planetary gears, because the gears can be easily withdrawn from an injection mold when each of the plurality of planetary gears have the same number of gear teeth. Moreover, the use of plural planetary gears within a single planet assembly ensures that the planet assemblies are self-centering within the torque transfer device”.  
In response to applicant's arguments that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, see the limitation indicated above, are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
It is further noted that the claimed limitation only requires each of the plural planetary gears have an equal number of gear teeth and arranged axially symmetrically with respect to the corresponding planet gear sets.  As indicated in the rejection above, Fox discloses these claimed features and the arrangement as currently amended in claim 1. In other words, the planet pinions 8 and 10 while being opposite are equal and the helical teeth on the first and second pinions on that one gear are equal. These teachings meet the requirement of claim 1. See Fox, Figures 1-2; col. 2, line 46 - col. 3, line 15; and claim 7.
For at least the reasons above, the rejections of claims 1-7, 9, 12 and 15-23 are maintained.

Allowable Subject Matter
Claims 13-14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior art of record fails to render or obvious the torque transfer device having the combination features recited in claims 1 and 12 and particular the limitation required by claim 13.
Regarding claim 14, the prior art of record fails to render or obvious the torque transfer device having the combination features recited in claims 1 and 12 and particular the limitation required by claim 14.
Regarding claim 24, the prior art of record fails to render or obvious the torque transfer device having the combination features recited in claim 1 and particular the electrical motor that mounted within the planet assemblies as required by claim 24. Brassitos (cited in the prior Office action) discloses this feature, however, the claimed amendments distinguish over the arrangement of Brassitos and it would not been obvious to motivate a skilled person to have a motor mounted within the sun gears as currently amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659